Title: General Orders, 8 October 1777
From: Washington, George
To: 



Head Quarters, Perkiomy [Pa.] October 8th 1777.



The Brigade Majors are to make returns to morrow, of the number of arms and accoutrements, wanting in the several regiments of their brigades, in order to their being completed without delay—They are also at the same time to make returns of the number of tin cannisters now in their brigades.
The battalion of militia from Virginia, commanded by Major Pickett, are to be attached to, and do duty with, General Woodford’s brigade.
The men’s pouches are to be well greased at least once a week, especially that part of the flap which preserve them from injury in case of rain—The commanding officers of corps will pay attention to this.
The commanding officers of corps are immediately to select the most suitable of their men, and set them to making Mockasins for their corps—The Commissaries are to order the skins of the heads and legs of bullocks to be taken off, and applied to that use so far as they will go—The Commissaries also are to issue the raw hides for the purpose, upon the returns of the officers commanding corps.
John Farndon of Col. Hartley’s regiment, sentenced to suffer death, for the crime of “desertion to enemy,” and who was to have been executed yesterday, is to be executed to morrow at 12 o’clock—A detachment of Sixty men from each brigade is to parade at the park of Artillery at that time, to attend the execution.
